In view of the reversal of the order granting defendant’s motion for summary judgment and the judgment entered thereon (Silberstein v. Sirshleifer, ante, p. 354, decided herewith), the order dated January 31, 1951, vacating a previous order of December 5, 1950, staying arbitration between the parties and directing a preliminary trial of the issues is reversed, with $20 costs and disbursements to petitioner-appellant, and the order of December 5, 1950, reinstated and arbitration stayed pending trial. Present — Peck, P. J., Dore, Cohn, Van Voorhis and Heffernan, JJ.; Cohn and Van Voorhis, JJ., dissent on dissenting opinion of Van Voorhis, J., in Silberstein v. Hirshleifer (ante, p. 354, decided herewith). Settle order on notice.